      Case 4:20-cv-00074-BRW Document 1 Filed 01/21/20 Page 1 of 18
                                                                               FILED
                                                                            U S DISTRICT COURT  S
                                                                         ~STERN DISTRICT ARKANSA

                   IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION


CATRICE COOPER and KIMBERLY
LANDY, Each Individually and on
Behalf of All Others Similarly Situated


vs.                              No. 4:20-cv-     '11- f3A!..w
ADAM GLICKMAN and                                                         DEFENDANT
BASE MANAGEMENT SERVICES, LLC
                                                        This case assigned to D i s t r ~ - -
                                                                      ........=---
                                       and to Magistrate Judge-~.,....------
                ORIGINAL COMPLAINT-COLLECTIVE ACTION


       COME NOW Plaintiffs Catrice Cooper and Kimberly Landy (collectively

"Plaintiffs"), each individually and on behalf of all others similarly situated, by and

through their attorneys Lydia H. Hamlet and Josh Sanford of the Sanford Law

Firm, PLLC, and for their Original Complaint-Collective Action against Adam

Glickman and Base Management Services, LLC (collectively "Defendant" or

"Defendants"), they do hereby state and allege as follows:

                        I.     JURISDICTION AND VENUE

       1.     Plaintiffs, each individually and on behalf of all others similarly

situated, bring this action under the Fair Labor Standards Act, 29 U.S.C. § 201,

et seq. ("FLSA"), and the Arkansas Minimum Wage Act, Ark. Code Ann. § 11-4-

201, et seq. ("AMWA"), for declaratory judgment, monetary damages, liquidated

damages, prejudgment interest, and costs, including reasonable attorneys' fees

as a result of Defendant's failure to pay Plaintiffs. and all others similarly situated



                                        Page 1 of 16
                       Catrice Cooper, et al. v. Adam Glickman, et al.
                        U.S.O.C. (E.D. Ark.) Case No. 4:20-cv-_
                           Original Complaint-Collective Action
     Case 4:20-cv-00074-BRW Document 1 Filed 01/21/20 Page 2 of 18



a proper overtime compensation for all hours that Plaintiffs and all others

similarly situated worked.

       2.     The United States District Court for the Eastern District of Arkansas

has subject matter jurisdiction over this suit under the provisions of 28 U.S.C. §

1331 because this suit raises federal questions under the FLSA.

       3.     Plaintiffs' claims under the AMWA form part of the same case or

controversy and arise out of the same facts as the FLSA claims alleged in this

Complaint. Therefore, this Court has supplemental jurisdiction over Plaintiffs'

AMWA claims pursuant to 28 U.S.C. § 1367(a).

       4.     Defendant conducts business within the State of Arkansas,

operating and managing multi-family housing complexes throughout the state.

       5.     Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1)

and (c)(2), because the State of Arkansas has personal jurisdiction over

Defendant, and Defendant therefore "resides" in Arkansas.

       6.     Plaintiffs were each employed by Defendant at one of its housing

complexes located in the Central Division of the Eastern District of Arkansas.

       7.     The acts alleged in this Complaint had their principal effect within

the Central Division of the Eastern District of Arkansas, and venue is proper in

this Court pursuant to 28 U.S.C. § 1391.

                                II.      THE PARTIES

       8.     Plaintiff Catrice Cooper ("Cooper") is a citizen of the United States

and a resident and domiciliary of the State of Arkansas.




                                        Page 2 of 16
                       Catrice Cooper, et al. v. Adam Glickman, et al.
                        U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                           Original Complaint-Collective Action
     Case 4:20-cv-00074-BRW Document 1 Filed 01/21/20 Page 3 of 18



        9.    Cooper was employed by Defendant as an hourly employee from

May of 2019 until November of 2019.

        10.   Plaintiff Kimberly Landy ("Landy") is a citizen of the United States

and a resident and domiciliary of the State of Arkansas.

        11.   Landy was employed by Defendant as an hourly employee from

September of 2019 to December of 2019.

        12.   At all times material herein, Plaintiffs and those similarly situated

have been entitled to the rights, protections and benefits provided under the

FLSA.

        13.   Separate Defendant Adam Glickman ("Glickman") is an individual

and domiciliary and resident of Illinois.

        14.   Glickman is the owner, principal, officer and/or director of Base

Management Services, LLC ("Base Management").

        15.   Glickman manages and controls the day-to-day operations of Base

Management, including but not limited to the decision to not pay Plaintiffs a

proper overtime rate for hours worked in excess of forty (40) per week.

        16.   Separate Defendant Base Management is an Illinois limited liability

company.

        17.   Base    Management's registered             agent for service is Adam

Glickman, at 8033 Ridgeway Avenue, Skokie, Illinois 60076.

        18.   Defendant has at least two (2) employees that handle, sell, or

otherwise work on goods or materials that have been moved in or produced for

commerce.

                                       Page 3 of 16
                       Catrice Cooper, et al. v. Adam Glickman, et al.
                        U.S.O.C. (E.D. Ark.) Case No. 4:20-cv-_
                           Original Complaint-Collective Action
     Case 4:20-cv-00074-BRW Document 1 Filed 01/21/20 Page 4 of 18



        19.    Defendant's annual gross volume of sales made or business done

was not less than $500,000.00 (exclusive of excise taxes at the retail level that

are separately stated) during each of the three calendar years preceding the

filing of this complaint.

        20.    During each of the three years preceding the filing of this Original

Complaint, Defendant continuously employed at least four (4) employees.

                             Ill.     FACTUAL ALLEGATIONS

        21.    Plaintiffs repeat and re-allege all previous paragraphs of this

Complaint as though fully incorporated in this section.

        22.    At all times material herein, Defendant was an "employer" of

Plaintiffs and similarly situated employees within the meaning of the FLSA and

theAMWA.

        23.    Defendant owns and operates multifamily housing complexes in

Arkansas and other states.

        24.    At all times material herein, Defendant classified Cooper as non-

exempt from the overtime requirements of the FLSA and paid Cooper an hourly

wage.

        25.    Defendant employed Cooper as an assistant property manager

from May of 2019 to November of 2019.

        26.    At all relevant times herein, Defendant directly hired assistant

property managers to work at its housing complexes, paid them wages and

benefits, controlled their work schedules, duties, protocols, applications,




                                             Page 4 of 16
                            Catrice Cooper, et al. v. Adam Glickman, et al.
                             U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                Original Complaint-Collective Action
    Case 4:20-cv-00074-BRW Document 1 Filed 01/21/20 Page 5 of 18



assignments and employment conditions, and kept at least some records

regarding their employment.

      27.    Cooper's duties included collecting rent, posting evictions and

marketing for Defendant, which included passing out fliers.

      28.    Cooper and similarly situated employees worked in excess of forty

(40) hours a week on a regular, occasional basis while working for Defendant.

      29.    In addition to their hourly rate, Cooper and similarly situated

employees periodically received nondiscretionary bonuses.

      30.    Cooper and similarly situated employees received bonuses if they

met certain objective requirements such as processing a certain number of new

leases or lease renewals.

      31.    These nondiscretionary bonuses were a form of compensation to

Cooper and similarly situated employees.

      32.    During weeks in which Cooper and similarly situated employees

worked over forty (40) hours, Defendant paid an improper overtime rate because

Defendant determined the regular rate of pay solely based on employees' hourly

rate, without including the value of the nondiscretionary bonuses that Defendant

provided to Cooper and similarly situated employees.

      33.     Section 778.208 of Title 29 of the Code of Federal Regulations

requires that all forms of compensation, such as nondiscretionary bonuses, "must

be totaled in with other earnings to determine the regular rate on which overtime

pay must be based."




                                       Page 5 of 16
                      Catrice Cooper, et al. v. Adam Glickman, et al.
                       U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                          Original Complaint-Collective Action
     Case 4:20-cv-00074-BRW Document 1 Filed 01/21/20 Page 6 of 18



       34.    Therefore, Defendant violated the FLSA by not including all forms

of compensation, such as the nondiscretionary bonus, in the regular rate when

calculating Cooper's and similarly situated employees' overtime pay.

       35.    Upon information and belief, Defendant's bonus policy was the

same at all of its locations

       36.    At all times material herein, Landy and those similarly situated have

been misclassified by Defendant as salaried employees and as exempt from the

overtime requirements of the FLSA, 29 U.S.C. § 207.

       37.    During the period relevant to this lawsuit, Plaintiff worked as a

property manager at one of Defendant's housing complexes.

       38.    At all relevant times herein, Defendant directly hired property

managers to work at its housing complexes, paid them wages and benefits,

controlled their work schedules, duties, protocols, applications, assignments and

employment conditions, and kept at least some records regarding their

employment.

       39.    As property managers, Landy and similarly situated employees

were responsible for overseeing the other employees, doing lease paperwork,

and contacting the company's lawyer as-needed for evictions.

       40.    Although Defendant purported to pay Landy a salary, Defendant

deducted wages from Landy's paycheck if she worked less than forty (40) hours

in a week.




                                        Page 6 of 16
                        Catrice Cooper, et al. v. Adam Glickman, et al.
                         U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                            Original Complaint-Collective Action
    Case 4:20-cv-00074-BRW Document 1 Filed 01/21/20 Page 7 of 18



      41.     Defendant failed to pay Landy and similarly situated employees for

hours worked in excess of forty (40) in a week, including failing to pay them an

overtime premium for those hours as required by the FLSA.

      42.    At all relevant times herein, Defendants have deprived Landy and

similarly situated employees of regular wages and overtime compensation for all

of the hours worked over forty (40) per week.

      43.     Defendants knew or showed reckless disregard for whether its

actions violated the FLSA.

              IV.    REPRESENTATIVE ACTION ALLEGATIONS

      44.     Plaintiffs repeat and re-allege all previous paragraphs of this

Complaint as though fully incorporated in this section.

      45.    Cooper brings her FLSA claim on behalf of all other hourly-paid

employees who received nondiscretionary bonuses and were employed by

Defendant at any time within the applicable statute of limitations period, who

were classified by Defendant as non-exempt from the overtime requirements of

the FLSA, and who are entitled to payment of the following types of damages:

      A.      Payment of a lawful overtime premium for all hours worked for

Defendant in excess of forty (40) hours in a workweek;

       B.     Liquidated damages; and

       C.    Attorney's fees and costs

      46.     Landy brings her claims for relief for violation of the FLSA as a

collective action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on

behalf of all persons who were, are, or will be employed by Defendant as

                                       Page 7 of 16
                      Catrice Cooper, et al. v. Adam Glickman, et al.
                       U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                          Original Complaint-Collective Action
     Case 4:20-cv-00074-BRW Document 1 Filed 01/21/20 Page 8 of 18



similarly situated salaried employees at any time within the applicable statute of

limitations period, who are entitled to payment of the following types of damages:

        A.    Overtime premiums for all hours worked in excess of forty per

week;

        B.    Liquidated damages; and

        C.    The costs of this action, including attorney's fees.

        47.   Plaintiffs propose the following collectives under the FLSA:

            All hourly employees who received a bonus which was
        compensation for work performed, at least in part, in any week
         in which the employee worked more than forty hours within
                   the past three years ("bonus collective").


                    All salaried property managers in the last
                        three years ("salaried collective").

        48.    In conformity with the requirements of FLSA Section 16(b), each

Plaintiff has filed or will soon file a written Consent to Join this lawsuit.

        49.   The relevant time period dates back three years from the date on

which Plaintiffs' Original Complaint-Collective Action was filed herein and

continues forward through the date of judgment pursuant to 29 U.S.C. § 255(a),

except as set forth herein below.

        50.   The proposed FLSA collective members of the bonus collective are

similarly situated in that they share these traits:

        A.    They were classified by Defendant as non-exempt from the

overtime requirements of the FLSA;

        B.    They were paid hourly rates;

        C.    They were eligible for and received a nondiscretionary bonus;
                                        Page 8 of 16
                        Catrice Cooper, et al. v. Adam Glickman, et al.
                         U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                            Original Complaint-Collective Action
     Case 4:20-cv-00074-BRW Document 1 Filed 01/21/20 Page 9 of 18



       D.     They worked over forty (40) hours in at least one week in which

they received a nondiscretionary bonus; and

       E.     They were subject to Defendant's common policy of improperly

calculating overtime pay for hours worked over forty (40) per week.

       51.    Cooper is unable to state the exact number of the class but

believes that there are approximately twenty-five (25) other employees who

worked as assistant property managers and received an improperly-calculated

overtime rate due to nondiscretionary bonuses.

       52.    The proposed FLSA collective members of the salaried collective

are similarly situated in that they share these traits:

       A.     Defendant purported to pay them a salary, but docked their pay if

they worked less than forty (40) hours a week;

       B.     They were not paid for hours worked over forty (40) in a week;

       C.     They worked more than forty (40) hours in some weeks; and

       D.     They had substantially similar job duties, requirements, and pay

provisions.

       53.    Landy is unable to state the exact number of the class but believes

that there are approximately twenty-five (25) other employees who worked as

property managers and were misclassified as salaried employees.

       54.    Defendant can readily identify the members of the Section 16(b)

classes, which encompass all bonusing employees and all salaried supervisors.

       55.    The names and physical and mailing addresses of the FLSA

collective action plaintiffs are available from Defendant, and a Court-approved

                                        Page 9 of 16
                        Catrice Cooper, et al. v. Adam Glickman, et al.
                         U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                            Original Complaint-Collective Action
    Case 4:20-cv-00074-BRW Document 1 Filed 01/21/20 Page 10 of 18



Notice should be provided to the FLSA collective action plaintiffs via first class

mail and email to their last known physical and electronic mailing addresses as

soon as possible, together with other documents and information descriptive of

Plaintiff's FLSA claim.

                         V.     FIRST CLAIM FOR RELIEF
             (Individual Claim for Regular Rate Violation of the FLSA)

       56.      Plaintiffs repeat and re-allege all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       57.      Cooper asserts this claim for damages and declaratory relief

pursuant to the FLSA, 29 U.S.C. § 201, et seq.

       58.      29 U.S.C. § 207 requires employers to pay employees one and

one-half (1.5) times the employee's regular rate for all hours that the employee

works in excess of forty (40) per week.

       59.      Defendant classified Cooper as non-exempt from the overtime

requirements of the FLSA.

       60.      Defendant violated 29 U.S.C. § 207 by not paying Cooper a proper

overtime rate of compensation for all hours worked in excess of forty (40) per

workweek.

       61.      Defendant violated Section 778.208 of Title 29 of the Code of

Federal Regulations by not including all forms of compensation, including

nondiscretionary bonuses, for Cooper in her regular rate when calculating her

overtime pay.

       62.      Defendant's conduct and practice, as described above, has been

and is willful, intentional, unreasonable, arbitrary and in bad faith.
                                          Page 10 of 16
                          Catrice Cooper, et al. v. Adam Glickman, et al.
                           U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                              Original Complaint-Collective Action
    Case 4:20-cv-00074-BRW Document 1 Filed 01/21/20 Page 11 of 18



        63.    By reason of the unlawful acts alleged in this Complaint, Defendant

is liable to Cooper for, and Cooper seeks, unpaid overtime wages, liquidated

damages, and costs, including reasonable attorney's fees as provided by the

FLSA.

        64.   Alternatively, should the Court find that Defendant acted in good

faith in failing to pay Cooper as provided by the FLSA, Plaintiff is entitled to an

award of prejudgment interest at the applicable legal rate.

                      VI.   SECOND CLAIM FOR RELIEF
         (Collective Action Claim for Regular Rate Violation of FLSA)

        65.    Plaintiffs repeat and re-allege all the preceding paragraphs of this

Complaint as if fully set forth in this section.

        66.    Cooper brings this collective action, on behalf of herself and all

hourly-paid employees who were employed by Defendant and received

nondiscretionary bonuses, to recover monetary damages owed by Defendant to

Cooper and members of the putative collective for overtime compensation for all

the hours she and they worked in excess of forty (40) each week.

        67.    29 U.S.C. § 207 requires employers to pay employees one and

one-half (1.5) times the employee's regular rate for all hours that the employee

works in excess of forty (40) per week.

        68.    Defendant violated Section 778.208 of Title 29 of the Code of

Federal Regulations by not including all forms of compensation, such as

nondiscretionary bonuses, given to Cooper and those similarly situated in their

regular rate when calculating their overtime pay.


                                        Page 11 of 16
                        Catrice Cooper, et al. v. Adam Glickman, et al.
                         U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                            Original Complaint-Collective Action
    Case 4:20-cv-00074-BRW Document 1 Filed 01/21/20 Page 12 of 18



       69.    In the past three years, Defendant has employed more than twenty-

five (25) hourly-paid employees who were eligible for nondiscretionary bonuses.

       70.    Upon information and belief, Cooper and all or almost all hourly-

paid employees who received nondiscretionary bonuses regularly worked more

than forty (40) hours in a week.

       71.    Upon information and belief, Defendant failed to pay these workers

at the proper overtime rate.

       72.    Defendant's conduct and practice, as described above, has been

and is willful, intentional, unreasonable, arbitrary and in bad faith.

       73.    By reason of the unlawful acts alleged in this Complaint, Defendant

is liable to Cooper and all those similarly situated for, and Cooper and all those

similarly situated seek, unpaid overtime wages, liquidated damages, and costs,

including reasonable attorney's fees as provided by the FLSA.

       74.    Alternatively, should the Court find that Defendant acted in good

faith in failing to pay Cooper and all those similarly situated as provided for by the

FLSA, Cooper and all those similarly situated are entitled to an award of

prejudgment interest at the applicable legal rate

                       VII.   THRID CAUSE OF ACTION
         (Individual Claim for Misclassification Violation of the FLSA)

       75.    Landy repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       76.    Landy asserts this claim for damages and declaratory relief

pursuant to the FLSA, 29 U.S.C. § 201, et seq.


                                        Page 12 of 16
                        Catrice Cooper, et al. v. Adam Glickman, et al.
                         U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                            Original Complaint-Collective Action
     Case 4:20-cv-00074-BRW Document 1 Filed 01/21/20 Page 13 of 18



           77.   29 U.S.C. §§ 206 and 207 require any enterprise engaged in

commerce to pay all employees a minimum wage for all hours worked up to forty

(40) in one week and to pay one and one-half times regular wages for all hours

worked over forty (40) hours in a week, unless an employee meets certain

exemption requirements of 29 U.S.C. § 213 and all accompanying Department of

Labor regulations.

           78.   At   all   times    relevant     times     to   this    Complaint,   Defendant

misclassified Landy as exempt from the overtime requirements of the FLSA.

           79.   Despite the entitlement of Landy to minimum wage and overtime

premiums under the FLSA, Defendant failed to pay Landy an overtime rate of

one and one-half times her regular rate of pay for all hours worked over forty (40)

in each week.

           80.   Defendant's failure to pay Landy all overtime wages owed was

willful.

           81.   By reason of the unlawful acts alleged herein, Defendant is liable to

Landy for monetary damages, liquidated damages, and costs, including

reasonable attorneys' fees, for all violations that occurred within the three (3)

years prior to the filing of this Complaint.

                       VIII. FOURTH CAUSE OF ACTION
      (Collective Action Claim for Misclassification Violation of the FLSA)

           82.   Plaintiffs repeat and re-allege all previous paragraphs of this

Complaint as though fully incorporated in this section.




                                            Page 13 of 16
                            Catrice Cooper, et al. v. Adam Glickman, et al.
                             U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                Original Complaint-Collective Action
    Case 4:20-cv-00074-BRW Document 1 Filed 01/21/20 Page 14 of 18



       83.    Landy, individually and on behalf of all others similarly situated,

asserts this claim for damages and declaratory relief pursuant to the FLSA, 29

U.S.C. § 201, et seq.

       84.    29 U.S.C. §§ 206 and 207 require any enterprise engaged in

commerce to pay all employees a minimum wage for all hours worked up to forty

(40) in one week and to pay 1.Sx regular wages for all hours worked over forty

(40) hours in a week, unless an employee meets certain exemption requirements

of 29 U.S.C. § 213 and all accompanying Department of Labor regulations.

       85.    Despite the entitlement of Landy and those similarly situated to

minimum wage and overtime premiums under the FLSA, Defendant failed to pay

Landy and those similarly situated an overtime rate of 1.Sx their regular rates of

pay for all hours worked over forty (40) in each one-week period.

       86.    Defendant willfully failed to pay overtime wages to Landy and to

others similarly situated.

       87.    By reason of the unlawful acts alleged herein, Defendant is liable to

Landy and all those similarly situated for monetary damages, liquidated

damages, and costs, including reasonable attorneys' fees, for all violations that

occurred within the three (3) years prior to the filing of this Complaint.

                        IX.    FIFTH CAUSE OF ACTION
                   (Individual Claim for Violations of AMWA)

       88.    Plaintiffs repeat and re-allege all previous paragraphs of this

Complaint as though fully incorporated in this section.

       89.    Plaintiffs assert these claims for damages and declaratory relief

pursuant to the AMWA, Ark. Code Ann. § 11-4-201, et seq.
                                        Page 14 of 16
                        Catrice Cooper, et al. v. Adam Glickman, et al.
                         U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                            Original Complaint-Collective Action
   Case 4:20-cv-00074-BRW Document 1 Filed 01/21/20 Page 15 of 18



       90.    At all times relevant to this Complaint, Defendant was Plaintiffs'

"employer" within the meaning of the AMWA, Ark. Code Ann.§ 11-4-203(4).

       91.    Arkansas Code Annotated §§ 11-4-210 and 211 require employers

to pay all employees a minimum wage for all hours worked up to forty in one

week and to pay one and one-half times regular wages for all hours worked over

forty hours in a week, unless an employee meets the exemption requirements of

29 U.S.C. § 213 and accompanying Department of Labor regulations.

       92.    At all times relevant to this Complaint, Defendant failed to pay

Cooper a proper overtime premium as required under the AMWA.

       93.    At all times relevant to this Complaint, Defendant misclassified

Landy as exempt from the overtime requirements of the AMWA.

       94.    Despite the entitlement of Plaintiffs to overtime payments under the

AMWA, Defendant failed to pay Plaintiffs an overtime rate of one and one-half

times their regular rate of pay for all hours worked over forty (40) in each week.

       95.    Defendant's failure to pay proper overtime wages was willful.

       96.    By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiffs for monetary damages, liquidated damages, and costs, including

reasonable attorneys' fees, for all violations that occurred within the 3 years prior

to the filing of this Complaint pursuant to Ark. Code Ann. § 11-4-218.

                           X.      PRAYER FOR RELIEF

       WHEREFORE,        premises considered,            Plaintiff Catrice Cooper and

Kimberly Landy, each individually on behalf of all others similarly situated,

respectfully pray as follows:

                                       Page 15 of 16
                       Catrice Cooper, et al. v. Adam Glickman, et al.
                        U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                           Original Complaint-Collective Action
      Case 4:20-cv-00074-BRW Document 1 Filed 01/21/20 Page 16 of 18



        A.   That each Defendant be summoned to appear and answer this

Complaint;

        B.   A declaratory judgment that Defendant's practices alleged herein

violate the FLSA and the AMWA;

        C.    Judgment for damages for all unpaid overtime wage compensation

owed under the FLSA and the AMWA;

        D.    Judgment for liquidated damages under the FLSA and the AMWA;

        E.    For a reasonable attorney's fee, costs, and pre-judgment interest;

and

        F.    Such other relief as this Court may deem just and proper.

                                             Respectfully submitted,

                                             CATRICE COOPER and KIMBERLY
                                             LANDY, Each Individually and
                                             on Behalf of All Others Similarly
                                             Situated, PLAINTIFFS

                                             SANFORD LAW FIRM, PLLC
                                             ONE FINANCIAL CENTER
                                             650 SOUTH SHACKLEFORD, SUITE 411
                                             LITTLE ROCK, ARKANSAS 72211
                                             TELEPHONE: (501) 221-0088
                                             FACSIMILE: (888) 787-2040



                                            YJ&~_i:f"=W
                                             Ark. Bar No. 2011082
                                             lydia@sanfordlawfirm.com




                                             josh@sanfordlawfirm.com

                                      Page 16 of 16
                      Catrice Cooper, et al. v. Adam Glickman, et al.
                       U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                          Original Complaint-Collective Action
       Case 4:20-cv-00074-BRW Document 1 Filed 01/21/20 Page 17 of 18



                      IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION


CATRICE COOPER and KIMBERLY                                            PLAINTIFFS
LANDY, Each Individually and on
Behalf of All Others Similarly Situated


Vs.                                 No. 4:20-cv-   1'1- M.L()
ADAM GLICKMAN and                                                     DEFENDANT
BASE MANAGEMENT SERVICES, LLC

                      CONSENT TO JOIN COLLECTIVE ACTION


       I was employed as an hourly-paid worker for Adam Glickman, Spanish Willows
Multifamily, LLC, and Base Management Services, LLC, within the past three (3) years. I
understand this lawsuit is being brought under the Fair Labor Standards Act for unpaid
wages. I consent to becoming a party-plaintiff in this lawsuit, to be represented by Sanford
Law Firm, PLLC, and to be bound by any settlement of this action or adjudication by the
Court.




                                                   CATRICE COOPER

                                                   January 21, 2020




Josh Sanford, Esq.
SANFORD LAW FIRM, PLLC
One Financial Center
650 South Shackleford Road, Suite 411
Little Rock, Arkansas 72211
Telephone: (501) 221-0088
Facsimile: (888) 787-2040
josh@sanfordlawfirm.com
        Case 4:20-cv-00074-BRW Document 1 Filed 01/21/20 Page 18 of 18



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION


CATRICE COOPER and KIMBERLY                                            PLAINTIFFS
LANDY, Each Individually and on
Behalf of All Others Similarly Situated


vs.                                 No. 4:20-cv-   'ff /MLI.)
ADAM GLICKMAN and                                                     DEFENDANT
BASE MANAGEMENT SERVICES, LLC

                      CONSENT TO JOIN COLLECTIVE ACTION


       I was employed as a salaried worker for Adam Glickman, Spanish Willows
Multifamily, LLC, and Base Management Services, LLC, within the past three (3) years. I
understand this lawsuit is being brought under the Fair Labor Standards Act for unpaid
wages. I consent to becoming a party-plaintiff in this lawsuit, to be represented by Sanford
Law Firm, PLLC, and to be bound by any settlement of this action or adjudication by the
Court.




                                                   KIMBERLY LANDY

                                                   January 21, 2020




Josh Sanford, Esq.
SANFORD LAW FIRM, PLLC
One Financial Center
650 South Shackleford Road, Suite 411
Little Rock, Arkansas 72211
Telephone: (501) 221-0088
Facsimile: (888) 787-2040
josh@sanfordlawfirm.com
